DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is the initial Office action for the 17/665,311 application. Claims 1-15 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-7 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Purcell et al. (U.S. 2004/0236330 A1).
	Concerning claim 1, Purcell et al. disclose a pivotal spinal screw assembly for securing an elongate rod to a bone of a patient via a closure, the pivotal spinal screw assembly comprising: a shank (see Fig. 10, element 112) comprising a longitudinal axis, a capture portion (see Fig. 10 below), an anchor portion (see Fig. 10 below) opposite the capture portion configured for fixation to the bone, and a neck portion (see Fig. 10 below) extending between the capture portion and the anchor portion having a radius that is less than a radius of the capture portion and a radius of the anchor portion, the capture portion having a tapered upper surface (see Fig. 10 below), a curvilinear lower surface (see Fig. 10 below) extending upwardly and outwardly from the neck portion, and a side outer surface (see Fig. 10 below) extending between the curvilinear lower surface and the tapered upper surface having a first guide and advancement structure (see fig. 10, element 121) formed therein; and a head member (see Fig. 10, element 114) comprising a base defining a lower portion of a central bore (see Fig. 3a below) centered around a vertical centerline axis and configured to receive the capture portion, and an upper portion (see Fig. 3a below) defining a channel (see Fig. 3a, element 35) configured to receive the elongate rod, the central bore communicating with a bottom of the base through a lower opening (see Fig. 3a below), extending upwards through the channel to a top of the head member, and having a reduced cross-section (see Fig. 11 below) adjacent the lower opening configured to prevent the capture structure from exiting the central bore through the lower opening, the lower opening having a second guide and advancement structure (see Fig. 11, element 115) formed therein and threadably mateable with the first guide and advancement structure, wherein at least the curvilinear lower surface of the capture portion is configured for pivotal engagement with an internal surface on the reduced cross-section when the capture portion is disposed within the lower portion of the central bore (see par. 0038), with the shank extending downward through the lower opening, so as to provide for pivotal angular movement of the shank relative to the head member prior to a locking of the pivotal spinal screw assembly via the closure (see Fig. 1, element 18).
[AltContent: connector][AltContent: textbox (Side Outer Surface )][AltContent: connector][AltContent: arrow][AltContent: textbox (Curvilinear Lower Surface )][AltContent: connector][AltContent: textbox (Tapered Upper Surface )][AltContent: connector][AltContent: textbox (Neck Portion )][AltContent: arrow][AltContent: textbox (Anchor Portion )][AltContent: textbox (Capture Portion )][AltContent: textbox (Capture Portion )]
    PNG
    media_image1.png
    818
    432
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Lower Opening )][AltContent: arrow][AltContent: textbox (Lower Portion of Central Bore)][AltContent: connector][AltContent: textbox (Base)]
    PNG
    media_image2.png
    759
    597
    media_image2.png
    Greyscale



[AltContent: arrow][AltContent: textbox (Reduced Cross Section)][AltContent: arrow]
    PNG
    media_image3.png
    615
    628
    media_image3.png
    Greyscale




Concerning claim 2, wherein the internal surface on the reduced cross-section of the central bore is rounded (see Fig. 11 above).
Concerning claim 3, wherein the internal surface on the reduced cross-section of the central bore is curvilinear, i.e., consisting of a curved line or rounded (see Fig. 11 above).
Concerning claim 4, wherein both the curvilinear lower surface and the first guide and advancement structure of the side outer surface of the capture portion are configured for pivotal engagement with an internal surface on the reduced cross- section of the central bore of the head member (see Fig. 11 above and see par. 0038).
Concerning claim 5, further comprising a tool engagement structure formed into an upper end of the capture portion (see Fig. 10, element 122).
Concerning claim 6, wherein the tool engagement structure further comprises an internal drive socket (see Fig. 10, element 122; Fig. 9B, element 22 and par. 0038, lines 12-14) extending inward from the upper end of the capture portion and configured to receive a tool to drive the shank into the bone.
Concerning claim 7, wherein the internal drive socket includes a plurality of planar tool engagement faces centered about and aligned parallel with the longitudinal axis of the shank (see Fig. 9B, element 22).
Concerning claim 11, wherein the curvilinear lower surface, the side outer surface, and the tapered upper surface of the capture portion together define a rounded enlargement shape of the capture portion configured for positioning within the lower portion of the central bore of the head member (see Fig. 10, element 120 and Figs. 8-9B).
Concerning claim 12, further comprising a mating structure (see Fig. 3B, element 38) formed into an upper portion of the central bore and configured to mate with the closure (see Fig. 6A).
Concerning claim 13, further comprising the elongate rod (see Fig. 1, element 19) and the closure (see Fig. 1, element 18), wherein the closure is configured for positioning entirely within the upper portion of the central bore of the head member above the elongate rod (see Fig. 9B) and in engagement with the mating structure to apply a downward pressure to a top of the elongate rod received within the channel, so as to secure the elongate rod to the bone of the patient (see par. 0032).
Concerning claim 14, the elongate rod is received within the channel of the head member and secured with the closure (see Fig. 9B below).
[AltContent: arrow][AltContent: textbox (Spacing between tapered upper surface of the capture portion of the shank and the elongate rod.)]
    PNG
    media_image4.png
    530
    217
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purcell et al. (U.S. 2004/0236330 A1) in view of Cournoyer et al. (U.S. 2004/0186473 A1).
Purcell et al. disclose the invention substantially as described above. However, Purcell et al. do not explicitly disclose that the mating structure is configured to inhibit splaying of the upright arms. 
Cournoyer et al. teach a pivotal spinal screw assembly comprising a mating structure configured to inhibit splaying of upright arms (see par. 0057) in the same field of endeavor for the purpose of securing an elongate rod to a bone of a patient via a closure. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Purcell’s assembly to have uninterrupted thread contact between the receiver and the securing member, as taught by Cournoyer et al., in order to inhibit splaying of the upright arms and thereby enhancing the security of the device and limiting implant migration. 

Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purcell et al. (U.S. 2004/0236330 A1) in view of Miller et al. (U.S. 5,395,371).
Purcell et al. disclose the invention substantially as described above. However, Purcell et al. do not explicitly disclose a cannulation opening extending a length of the shank along the longitudinal axis of the shank, wherein the cannulation opening has a constant diameter extending at least along the anchor portion of the shank or, wherein the cannulation opening is unthreaded at least along the anchor portion of the shank.
Miller et al. teach a cannulated pedicle screw (see Fig. 4) in the same filed of endeavor, wherein the cannulation opening has a constant diameter extending at least along the anchor portion of the shank and, wherein the cannulation opening is unthreaded at least along the anchor portion of the shank.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Purcell’s shank to include a cannulation, as taught by Miller et al., in order to permit proper positioning of the screw within the bone by using guiding tools. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773